Case 1:18-cv-01302-TCB Document 65 Filed 12/12/19 Page 1 of 16 PageID# 262

                                                                               1

   1                        UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
   2                             ALEXANDRIA DIVISION

   3
       JACOBS ENGINEERING GROUP INC., )
   4   ET AL.                         )
                                      )
   5        VS.                       ) 1:18-CV-1302 CMH/TCB
                                      )
   6                                  ) ALEXANDRIA, VIRGINIA
                                      )   OCTOBER 18, 2019
   7                                  )
       CAPEFIRST FUNDING, LLC, ET AL. )
   8   _______________________________)

   9

  10

  11

  12

  13   _______________________________________________________________

  14                          TRANSCRIPT OF HEARING
                  BEFORE THE HONORABLE THERESA CARROLL BUCHANAN
  15                     UNITED STATES MAGISTRATE JUDGE
                                   FTR GOLD
  16   _______________________________________________________________

  17

  18

  19

  20

  21

  22

  23

  24   Proceedings reported by stenotype, transcript produced by

  25   Julie A. Goodwin.


                                                       Julie A. Goodwin, CSR, RPR
Case 1:18-cv-01302-TCB Document 65 Filed 12/12/19 Page 2 of 16 PageID# 263

                                                                               2

   1                            A P P E A R A N C E S

   2

   3   FOR THE INTERPLEADER PLAINTIFFS-CLAIMANTS/COUNTER-DEFENDANTS:
             AEGIS LAW GROUP LLP
   4         By: MR. THOMAS E. SHAKOW
             MR. PAUL RAUSER
   5         801 Pennsylvania Avenue, NW
             Suite 740
   6         Washington, DC 20004
             202.737.3375
   7         tshakow@aegislawgroup.com

   8

   9

  10   FOR THE INTERPLEADER DEFENDANTS/COUNTER-PLAINTIFFS:
             SILVERMAN THOMPSON SLUTKIN & WHITE LLC
  11         By: MR. STEVEN N. LEITESS
             MS. JODIE E. BUCHMAN
  12         201 North Charles Street
             Baltimore, Maryland 21201
  13         410.385.2225
             sleitess@mdattorney.com
  14         jbuchman@mdattorney.com

  15

  16

  17   OFFICIAL U.S. COURT REPORTER:
             MS. JULIE A. GOODWIN, CSR, RPR
  18         United States District Court
             401 Courthouse Square
  19         Eighth Floor
             Alexandria, Virginia 22314
  20         512.689.7587

  21

  22

  23

  24

  25


                                                       Julie A. Goodwin, CSR, RPR
Case 1:18-cv-01302-TCB Document 65 Filed 12/12/19 Page 3 of 16 PageID# 264

                                                                               3

   1   (OCTOBER 18, 2019, 10:04 A.M., FTR GOLD, OPEN COURT.)

   2             COURTROOM DEPUTY:     Jacobs Engineering Group Inc., et

   3   al. versus Capefirst Funding, LLC, et al.; Case 18-CV-1302.

   4                 Counsel, please note your appearance for the

   5   record.

   6             MR. LEITESS:    Good morning, Your Honor.

   7             THE COURT:    Good morning.

   8             MR. LEITESS:    My name is Steven Leitess, and I'm here

   9   with my partner, Jodie Buchman.       I'm admitted pro hac vice.

  10   She's my sponsoring counsel.      We represent Capefirst Funding,

  11   LLC --

  12             THE COURT:    Okay.

  13             MR. LEITESS:    -- and Investor Recovery Trust.

  14             THE COURT:    Okay.   Thank you.

  15             MR. RAUSER:    Good morning, Your Honor.

  16             THE COURT:    Good morning.

  17             MR. RAUSER:    Paul Rauser representing Blue Canopy and

  18   Jacobs Engineering.     With me is my co-counsel, Thomas Shakow.

  19   We're with Aegis Law Group, LLP.

  20             THE COURT:    Good morning.

  21             MR. RAUSER:    Good morning, Your Honor.

  22             THE COURT:    So what is the status?      What is going on

  23   now?

  24             MR. LEITESS:    The short answer, Your Honor, is the

  25   status with respect to the issuance of where obtaining the


                                                       Julie A. Goodwin, CSR, RPR
                                       10/18/19
Case 1:18-cv-01302-TCB Document 65 Filed 12/12/19 Page 4 of 16 PageID# 265

                                                                                4

   1   Touhy evidence hasn't changed.

   2             THE COURT:    Has there been any response from the

   3   Government as to when they're going to decide this?

   4             MR. LEITESS:    They will not tell us the timing, but

   5   they say that the criminal investigation is active and ongoing.

   6             THE COURT:    Well, who is investigating this, the U.S.

   7   Attorney's office in DC or here or where?

   8             MR. LEITESS:    It -- it is the U.S. Attorney's office

   9   here along with main justice, Your Honor.

  10             THE COURT:    And they won't tell you anything?

  11             MR. LEITESS:    They will not tell us anything with

  12   respect to timing, scope, or when the witnesses and evidence

  13   will be available and --

  14             THE COURT:    Who's the AUSA who is in charge of this?

  15             MR. LEITESS:    Forgive me, Your Honor.       It is the head

  16   of the criminal -- head of the civil division.

  17             THE COURT:    Lauren Wexler?

  18             UNIDENTIFIED ATTORNEY:      Lauren Wexler, Your Honor.

  19             MR. LEITESS:    Thank you, Your Honor.

  20             THE COURT:    Let me take a brief recess.

  21       (OFF THE RECORD, BRIEF RECESS TAKEN.)

  22       (ON THE RECORD.)

  23             THE COURT:    All right.    Lauren Wexler is out until

  24   November 1, but I left -- I talked to Dennis Barghaan, who's

  25   the first assistant, and he's going to look into it and get


                                                       Julie A. Goodwin, CSR, RPR
                                       10/18/19
Case 1:18-cv-01302-TCB Document 65 Filed 12/12/19 Page 5 of 16 PageID# 266

                                                                                 5

   1   back to me right away.

   2                 So what I think we should do -- I mean, did you

   3   have a proposal other than extending it for another period of

   4   time?

   5             MR. LEITESS:    The short answer is no, although I

   6   thought we might want to have a discussion about what discovery

   7   could proceed in the absence of the Touhy evidence.

   8             THE COURT:    Well, that's good.

   9             MR. LEITESS:    It seems there's -- from our

  10   perspective, there are not many depositions that we can or

  11   would like to take without the benefit of these.          I mean, even

  12   if you look at, you know, the basic -- the document that, you

  13   know, is or is not the contract they had with the Government,

  14   you know, we don't have it, they don't have it, and would like

  15   to examine people on it.

  16             THE COURT:    Do you have interrogatories or document

  17   production otherwise that you had propounded?

  18             MR. LEITESS:    And -- and the written discovery is

  19   largely complete, Your Honor.

  20             THE COURT:    Okay.   All right.

  21             MR. LEITESS:    But for the Government documents and the

  22   Government witnesses.

  23             THE COURT:    Well, I think it's a good idea to do

  24   whatever you can do and go ahead and do that right away.              I

  25   think what we should do is let me have -- let Dennis get back


                                                       Julie A. Goodwin, CSR, RPR
                                       10/18/19
Case 1:18-cv-01302-TCB Document 65 Filed 12/12/19 Page 6 of 16 PageID# 267

                                                                               6

   1   to me.   Probably be -- well, maybe it will be later today, but

   2   it could be, you know, next week, and set up a conference call

   3   with you-all when I hear the results of that.         And that will

   4   also give me a chance to think about it.

   5                 Judge Hilton is much more flexible than some of the

   6   other judges are in terms of extending time, but I'd probably

   7   still want to tell him what's going on with it as well.

   8                 So, are you-all available more or less next week in

   9   town?

  10             UNIDENTIFIED ATTORNEY:      Absolutely.

  11             THE COURT:    Okay.

  12             MR. LEITESS:    There are a couple of other issues that

  13   I would like to address with Your Honor --

  14             THE COURT:    All right.

  15             MR. LEITESS:    -- but, yes, make myself available.

  16             THE COURT:    I mean, we'll just do a conference call if

  17   you're going to be -- if you're not going to be on a cruise

  18   ship somewhere or something.

  19             MR. LEITESS:    It would be nice, but I have no plans

  20   to.

  21             THE COURT:    Or in trial.    Maybe I should say in trial.

  22                 Okay.   Well, I'll get back to you when I hear from

  23   him.

  24                 What were the other matters that you had?

  25             MR. LEITESS:    Thank you, Your Honor.


                                                       Julie A. Goodwin, CSR, RPR
                                       10/18/19
Case 1:18-cv-01302-TCB Document 65 Filed 12/12/19 Page 7 of 16 PageID# 268

                                                                               7

   1                 It was -- I guess we were going to leave this stay

   2   in effect until --

   3             THE COURT:    Until I get back to you next week, yes.

   4             MR. LEITESS:     All right.   Then I suppose --

   5             THE COURT:    Well, I mean, only a stay in terms of

   6   staying the case's deadlines, not in terms of staying the other

   7   discovery that you can --

   8             MR. LEITESS:     Great.

   9             THE COURT:    -- do.

  10             MR. LEITESS:     That's -- that's good.

  11             THE COURT:    Right.

  12             MR. LEITESS:     Thank you for that clarification.

  13                 Oh, sorry.

  14             THE COURT:    The recorder won't pick you up as well.

  15             MR. LEITESS:     Got it.   Something to hold on to - cold

  16   medication.

  17                 The -- the other issue is that I was very pleased

  18   this morning when Your Honor asked, is it Lauren Wexler, and

  19   then promptly went off the bench to try and call.

  20                 I think if the Court's involvement to assist us --

  21   I mean, we're trying to cooperate as much as we possibly can

  22   with each other --

  23             THE COURT:    Right.

  24             MR. LEITESS:     -- and we have a good trust

  25   relationship, and we've been working together on it.          And we're


                                                       Julie A. Goodwin, CSR, RPR
                                        10/18/19
Case 1:18-cv-01302-TCB Document 65 Filed 12/12/19 Page 8 of 16 PageID# 269

                                                                               8

   1   hung up on this issue of the contract that resulted in my

   2   client wiring the money to the attorney trust account, which

   3   then went to their client.      And they're concerned not only with

   4   that transaction, which was funded on November 5, 2015, but

   5   well before that there were other transactions for which Blue

   6   Canopy claims -- and I haven't yet seen the invoicing, that's

   7   part of the discovery that we're working through -- that it is

   8   owed about $4 million in connection with some related programs.

   9                 And I understand that using this discovery process

  10   and then hopefully getting the documents from the Government

  11   and access to the Touhy witnesses would assist them in finding

  12   out what happened with the $4 million that they're owed by the

  13   Government separately.

  14                 But the dispute that's in this courtroom this

  15   morning is cabined to a very specific issue, and that is a

  16   notification of award on an auto signed piece of apparently

  17   Department of Defense letterhead, which I have here to show the

  18   Court, if you're curious about it, and the authenticity of the

  19   obligation allegedly undertaken by the Government.

  20                 I don't need and I don't care, except that I would

  21   like to see my colleagues clients get their money, anything

  22   about those earlier transactions.

  23                 If this one transaction was bogus, we're done here.

  24   And we only need the answer to that question from the

  25   Government.


                                                       Julie A. Goodwin, CSR, RPR
                                       10/18/19
Case 1:18-cv-01302-TCB Document 65 Filed 12/12/19 Page 9 of 16 PageID# 270

                                                                               9

   1                 So, in June of this year, I wrote to the Government

   2   and I gave them three questions.       And if I may.

   3                 I wrote to Todd Ghee (phonetic) -- Todd G., who is

   4   the assistant U.S. Attorney in the public integrity section

   5   that's responsible for the investigation, which I understand is

   6   ongoing and closer to the end than the beginning.          It's four

   7   and a half years now.

   8                 I asked Mr. G., is the contract referenced in the

   9   acknowledgement of award a valid government contract which upon

  10   proof of performance is enforceable against the United States

  11   for the face amount shown in the acknowledgement?

  12                 I'm not asking for any facts.       I'm asking for a

  13   thumbs up or a thumbs down.       And if it's necessary for our

  14   clients to engage counsel with security clearances to meet in

  15   chambers with Your Honor or anybody else to get the answer to

  16   that question, this litigation comes to an end.

  17             THE COURT:    Okay.

  18             MR. LEITESS:    Okay?

  19                 The second question --

  20             THE COURT:    Now, is that also going through Lauren

  21   Wexler or is that a different --

  22             MR. LEITESS:    This is -- this -- I did not know of

  23   Ms. Wexler's involvement at the time - I don't think I did - at

  24   the time that I sent this letter to Mr. G., but I knew that he

  25   and Heidi Gesch (phonetic) are actively working on the


                                                       Julie A. Goodwin, CSR, RPR
                                       10/18/19
Case 1:18-cv-01302-TCB Document 65 Filed 12/12/19 Page 10 of 16 PageID# 271

                                                                               10

    1   investigation --

    2             THE COURT:    And where are they?

    3             MR. LEITESS:    They're in the public integrity section

    4   I believe at main justice.

    5             THE COURT:    Okay.

    6             MR. LEITESS:    Yeah, they're -- they're U.S. Department

    7   of Justice, Criminal Division, Public Integrity Section.

    8   Unfortunate acronym.

    9             THE COURT:    So when did you -- when did you send that?

  10    You said in June?

  11              MR. LEITESS:    June 18th.    The second --

  12              THE COURT:    And you sent it directly to them, and

  13    you've not asked Lauren Wexler about it?

  14              MR. LEITESS:    And I -- well, I don't know if it went

  15    to Lauren.   I mean, I have spoken with Lauren about this and

  16    said, Here are my questions.

  17              THE COURT:    So she's aware of that as well?

  18              MR. LEITESS:    She is as well, but I think that they

  19    believe I'm asking for more information than I'm asking for.            I

  20    don't care for the purposes of this lawsuit what happened in

  21    2012, '13, '14.    I only care about this one transaction when my

  22    client's money is hung up.

  23                 The second question that I asked was, the funds

  24    advanced to Blue Canopy by my client were provided in good

  25    faith at having been represented to Capefirst that the money


                                                        Julie A. Goodwin, CSR, RPR
                                        10/18/19
Case 1:18-cv-01302-TCB Document 65 Filed 12/12/19 Page 11 of 16 PageID# 272

                                                                                 11

    1   was being advanced to Blue Canopy on behalf of the United

    2   States.

    3                  Did the United States record or does the United

    4   States otherwise deem Blue Canopy's receipt of my client's

    5   funds as a set-off to any previous recurrent obligation owed to

    6   Blue Canopy?

    7                  I did ask them to provide some detail if the answer

    8   to that was yes.    But if the Government has given credit to

    9   Blue Canopy for the -- as on its books said, all right, Blue

  10    Canopy has been paid $2 million, then I suppose it means that

  11    they owe us -- that the Government owes us the money.          But if

  12    they didn't record that as a payment to Blue Canopy, then that

  13    leaves us where we are today.

  14                THE COURT:    Would you-all do me -- would you give me a

  15    copy of that?    If you don't have a copy with you, just --

  16                MR. LEITESS:    I will give you the copy I'm reading

  17    from.

  18                THE COURT:    Okay.   If you have that.   If it's an

  19    extra.

  20                MR. LEITESS:    Well, this -- it's on my devices.         I'll

  21    just give you the hard copy.

  22                THE COURT:    Okay.   Do you have a copy of your Touhy

  23    request as well, or can you send it over today?

  24                MR. SHAKOW:    We do, Your Honor.   I -- I attached those

  25    to the --


                                                        Julie A. Goodwin, CSR, RPR
                                          10/18/19
Case 1:18-cv-01302-TCB Document 65 Filed 12/12/19 Page 12 of 16 PageID# 273

                                                                               12

    1             THE COURT:     The original motion.

    2             MR. SHAKOW:     -- original motion for stay, but I have a

    3   copy of it.

    4             THE COURT:     Wait.    I may have it here.   Hold on a

    5   second.

    6             MR. SHAKOW:     I have a hard copy as well, if you...

    7             THE COURT:     I might have it.    It's one of the exhibits

    8   to your original motion?

    9             MR. SHAKOW:     It is, Your Honor.    Or the --

  10              THE COURT:     Okay.

  11              MR. SHAKOW:     -- the memorandum.    It's -- they're

  12    exhibits to the memorandum.

  13              THE COURT:     Right.

  14                   Okay.   I see the July 8th letter to Zach

  15    Terwilliger.    And let's see.      Where is the -- okay.    I see

  16    Lauren Wexler.    I don't know if the -- I don't see -- if you

  17    have a copy there, that will be helpful.

  18              MR. SHAKOW:     I do, Your Honor.

  19              THE COURT:     I see your letter to -- I see the

  20    correspondence, but I don't see the actual subpoenas.

  21              MR. SHAKOW:     Your Honor, if I may.     Because we've made

  22    Touhy requests before in connection with the Virginia state

  23    court case, we had an ongoing relationship with Ms. Wexler on

  24    this, and she indicated that we would not need to serve

  25    subpoenas, just the Touhy letters, and she would handle them as


                                                        Julie A. Goodwin, CSR, RPR
                                          10/18/19
Case 1:18-cv-01302-TCB Document 65 Filed 12/12/19 Page 13 of 16 PageID# 274

                                                                                13

    1   an aggregate, as a package.

    2             THE COURT:    Okay.   I don't -- what I -- I guess what

    3   I'm getting at is I would like to be able to make sure when I

    4   talk to Mr. Barghaan that I've got everything covered in our

    5   conversation.    So if I've got your request and then --

    6             MR. SHAKOW:    Your Honor, I believe the July 8th letter

    7   attached as Exhibit A to the memorandum constitutes the record

    8   that's now with the U.S. Attorney's office on our most recent

    9   Touhy request.

  10              THE COURT:    The only -- the only question I've got is

  11    that it's only the letter.      And that letter refers to the

  12    categories of documents and the subpoena and refers to the

  13    declaration.

  14                   Do you have that?

  15              MR. SHAKOW:    Your Honor, if -- if I may take one

  16    moment, Your Honor.

  17              THE COURT:    Okay.

  18        (BRIEF PAUSE.)

  19              MR. SHAKOW:    Your Honor, I don't believe I have them

  20    here, but I can have a copy sent to chambers.

  21              THE COURT:    If you would just send it over today, you

  22    can e-mail it to my secretary or my law clerk or fax it.

  23                   Do we have a fax still, is that a thing?       I'm not

  24    quite sure.    I know we don't have a machine anymore.        I don't

  25    know whether there's actually -- fax them.


                                                        Julie A. Goodwin, CSR, RPR
                                        10/18/19
Case 1:18-cv-01302-TCB Document 65 Filed 12/12/19 Page 14 of 16 PageID# 275

                                                                                14

    1                So anyway, if you would send that over this

    2   afternoon when you get back, then I'll just make sure I've got

    3   everything when I have this discussion.

    4             MR. SHAKOW:    We will, Your Honor.

    5             THE COURT:    And I don't know whether I'll be able to

    6   get a better answer or not, but it's worth a shot.          Sometimes

    7   they're more responsive to me.       Sometimes.   Sometimes.

    8             MR. SHAKOW:    Well, certainly --

    9             THE COURT:    At least they're nicer about it usually.

  10              MR. SHAKOW:    There's nowhere to go but up at the

  11    moment.

  12              THE COURT:    Okay.

  13              MR. SHAKOW:    Thank you, Your Honor.

  14              THE COURT:    And then I'll let you know next week.

  15    Okay?

  16              MR. SHAKOW:    Thank you, Your Honor.

  17              THE COURT:    Thank you.

  18              MR. LEITESS:    Your Honor, there's just one more thing

  19    I --

  20              THE COURT:    Sure.

  21              MR. LEITESS:    I want to make sure that the Court is

  22    aware that I think the Government may be confused that I'm

  23    asking about all of this stuff, going back to 2012 and 2013.

  24    I'm only asking about the one item that's in dispute in this

  25    litigation which is that notification of award and supposedly a


                                                        Julie A. Goodwin, CSR, RPR
                                        10/18/19
Case 1:18-cv-01302-TCB Document 65 Filed 12/12/19 Page 15 of 16 PageID# 276

                                                                               15

    1   contract that backs it up that we've never seen, because the

    2   Government has it, for this November funding.

    3             THE COURT:    Uh-huh.

    4             MR. LEITESS:    All the other stuff is, you know,

    5   that -- and I don't need to know any facts.        I just need the

    6   Government -- we need the Government to give us a yea or nay

    7   on, is this their obligation, and we can take it from there.

    8   But all the rest of it is not before the Court.

    9             THE COURT:    Okay.   We'll see.    If there's any question

  10    about it, then we can just do a conference call with them as

  11    well.

  12              MR. LEITESS:    Great.

  13              THE COURT:    Okay?   Thank you.

  14              MR. LEITESS:    Thank you.

  15              MR. SHAKOW:    Thank you, Your Honor.

  16              THE LAW CLERK:    All rise.

  17                (PROCEEDINGS CONCLUDED AT 10:22 A.M.)

  18                                      -oOo-

  19

  20

  21

  22

  23

  24

  25


                                                        Julie A. Goodwin, CSR, RPR
                                        10/18/19
Case 1:18-cv-01302-TCB Document 65 Filed 12/12/19 Page 16 of 16 PageID# 277

                                                                               16

    1   UNITED STATES DISTRICT COURT       )

    2   EASTERN DISTRICT OF VIRGINIA       )

    3

    4                I, JULIE A. GOODWIN, Official Court Reporter for

    5   the United States District Court, Eastern District of Virginia,

    6   do hereby certify that the foregoing is a correct transcript

    7   from the recorded proceedings of FTR Gold, in the above matter,

    8   to the best of my ability.

    9                I further certify that I am neither counsel for,

  10    related to, nor employed by any of the parties to the action in

  11    which this proceeding was taken, and further that I am not

  12    financially nor otherwise interested in the outcome of the

  13    action.

  14                 Certified to by me this 10TH day of DECEMBER, 2019.

  15

  16

  17

  18                                     __/s/___________________________
                                         JULIE A. GOODWIN, RPR
  19                                     Official U.S. Court Reporter
                                         401 Courthouse Square
  20                                     Eighth Floor
                                         Alexandria, Virginia 22314
  21

  22

  23

  24

  25


                                                        Julie A. Goodwin, CSR, RPR
                                       10/18/19
